SULLIVAN, J.:
Epitomized Opinion
Child two years old fell from a second story porch; the paling in the banister was defective, when the child leaned against them they gave away, the child falling to cement sidewalk below and was seriously injured. The building contained a number of flats and a common porch and stairway in the rear. The parents lived on the ground floor. It had gone up the stairs itself. All of the flats were leased by the owner to various tenants. There was no allegation in the petition that the landlord had retained any measure of control over the porch and stairway, or that he had any right to enter thereon to make repairs.
The trial to a jury resulted in a verdict against the landlord for $5,000.00 damages. Held:
(1) There must be some contractual obligation on the part of landlord, retairing control of the property and to keep it in repair, and this must extend to the particular part causing damages, an allega-tio nthat he was in control of the building not being sufficient.